COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        In the Interest of D. J. W., a Child

Appellate case number:      01-19-00072-CV

Trial court case number: 2016-03523J-A

Trial court:                314th District Court of Harris County

        Appellant is appealing from a decree of termination signed on December 18, 2018. This is
an accelerated appeal and the notice of appeal is due 20 days after the order is signed. See TEX.
FAM. CODE § 109.002(a). Thus, the notice of appeal was due on January 7, 2019. Appellant filed
the notice of appeal on January 23, 2019.
         The appellate court may extend the time to file the notice of appeal if, within 15 days after
the deadline for filing it, appellant files the notice of appeal in the trial court and files a motion for
extension of time in the appellate court. See TEX. R. APP. P. 26.3. The 15th day after the deadline
for filing the notice of appeal was January 22, 2019. Appellant filed her notice of appeal on January
23, 2019, and thus, failed to file the notice of appeal within 15 days of the date it was due. Appellant
also failed to file the motion for extension within 15 days of the deadline.
        Absent a timely-filed notice of appeal, this Court lacks jurisdiction over the appeal. See In
the Interest of K.A.F., A Child, 160 S.W.3d 923, 928 (Tex. 2005).
        Accordingly, this order shall serve as notice that the Court may dismiss this appeal for want
of jurisdiction unless you file a written response to this notice, providing a detailed explanation,
citing relevant portions of the record, statutes, rules, and case law to show that this Court has
jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).

        The final deadline to file your response is 5:00 p.m., March 22, 2019. You must respond
in writing even if you have previously claimed your notice of appeal was timely filed.

        It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: ___March 12, 2019_